- provide by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer’s ID (CNPJ): 04.032.433/0001-80 Company Registry (NIRE): 33300275410 Publicly Held Company EXCERPT OF ITEM 2 OF THE MINUTES OF THE BOARD OF DIRECTORS’ SPECIAL MEETING HELD ON AUGUST 19, 2011 As the secretary of the Board of Directors’ Meeting of Contax Participações S.A. held on August 19, 2011, at 11:30 a.m., I CERTIFY that item 2 : “Company Act: changes in the Board of Directors of Contax Participações S.A.” of this meeting has the following wording: “Concerning item 2 of the Agenda, the Board members unanimously approved the following changes in the Board of Directors of Contax Participações: (i) the resignation of the sitting member, Mr. Ricardo Antônio Mello Castanheira; (ii) the suspension of the alternate member of the Board of Directors, Mr. Paulo Márcio de Oliveira Monteiro; (iii) the suspension of the alternate member of the Board of Directors, Mr. Rafael Cardoso Cordeiro. The Board members then elected the following for the remaining term of office up to the 2012 Annual Shareholders’ Meeting, pursuant to Article 150 of Law 6,404/76: (i) as sitting member, Mr. RAFAEL CARDOSO CORDEIRO , Brazilian, single, civil engineer, Identity Card M-9.165.153, Individual Taxpayer’s ID (CPF/MF) 037.496.966-32, resident at Avenida do Contorno, nº 8.123, bairro Cidade Jardim, in the City of Belo Horizonte, State of Minas Gerais, and, as the respective alternate member, Mr. BRUNO GONÇALVES SIQUEIRA , Brazilian, single, economist and accountant, Identity Card 13.786.224, issued by SSP-MG, and Individual Taxpayer’s ID (CPF/MF) 075.851.006-39, resident at Avenida do Contorno, nº 8.123, bairro Cidade Jardim, in the City of Belo Horizonte, State of Minas Gerais; (ii) as alternate member of Mr. Armando Galhardo Nunes Guerra Junior, Mr. PAULO MÁRCIO DE OLIVEIRA MONTEIRO , Brazilian, married, civil engineer, Identity Card M-739.711, issued by SSP-MG, and Individual Taxpayer’s ID (CPF/MF) 269.960.226-49, resident at Avenida do Contorno, nº 8.123, bairro Cidade Jardim, in the City of Belo Horizonte, State of Minas Gerais. The new members of the Board of Directors elected herein declare not to be involved in any crimes that might prevent them from exercising their duties and provide the declaration pursuant to Paragraph 4 of Article 147 of Law 6,404/76.” These minutes were signed by all members of the Board of Directors, as follows: (sgn.) Fernando Antonio Pimentel Melo (Chairman); Cristiano Yazbek Pereira; Fernando Magalhães Portella; Pedro Jereissati; Renato Torres de Faria; Ricardo Antônio Mello Castanheira; Armando Galhardo Nunes Guerra Jr.; Zeinal Abedin Mahomed Bava; Shakhaf Wine; Manuel Jeremias Leite Caldas. Rio de Janeiro, August 19, 2011. Luciene Sherique Antaki Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 22, 2011 CONTAX PARTICIPAÇÕES S.A. By: /
